698 So. 2d 1379 (1997)
Alfredo PION, Appellant,
v.
MIAMI PAPER & PLASTIC, INC. and The Florida Unemployment Appeals Commission, Appellees.
No. 97-360.
District Court of Appeal of Florida, Third District.
September 17, 1997.
William T. Moore, Tallahassee, for appellee Unemployment Appeals Commission.
Before SCHWARTZ, C.J., and GODERICH and SORONDO, JJ.
SCHWARTZ, Chief Judge.
The appeals referee found that the appellant was discharged because "on September 4, 1996, [he] refused to work with the owner's wife." Contrary to the conclusions below, this behavior did not amount to "misconduct" which disqualified him from unemployment compensation benefits. Phanco v. Unemployment Appeals Comm'n, 639 So. 2d 695 (Fla. 5th DCA 1994); see Cooks v. Unemployment Appeals Comm'n, 670 So. 2d 178 (Fla. 4th DCA 1996); Tanav v. DHL, 639 So. 2d 1053 (Fla. 3d DCA 1994); Benitez v. Girlfriday, Inc., 609 So. 2d 665 (Fla. 3d DCA 1992); Armstrong v. Unemployment Appeals Comm'n, 427 So. 2d 357 (Fla. 5th DCA 1983). Hence, the decision below is reversed with directions to afford Pion the benefits claimed.
Reversed.